Order, Supreme Court, New York County, entered March 11, 1974, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. We note that the issues raised in the action in the Hnited States District Court for the District of Georgia, Atlanta Division, can be disposed of in the instant action should defendant avail himself of the offer made by plaintiff’s- counsel, on the argument of this appeal, to permit amendment of the pleadings in the instant action to incorporate the issues in the Georgia action. Concur—Markewich, J. P., Murphy, Lupiano, Tilzer and Lane, JJ.